Citation Nr: 1443378	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-36 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for sterility.

3.  Entitlement to service connection on a secondary basis for psychiatric disability.

4.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel





INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Since that time, the RO in Atlanta, Georgia has processed the appeal.

In the August 2009 rating action, the Huntington RO denied service connection for psychiatric disability, impotence and sterility, and denied entitlement to an increased rating for hypertension.  The Veteran was issued statements of the case on all issues in August 2010.  In September 2010, the Veteran submitted a VA Form 9.  Although he only presented argument on that form with respect to the service connection issues, he checked the box indicating that he wished to appeal all of the issues listed in the statement of the case.

In Evans v. Shinseki, 25 Vet. App. 7 (2011), the U.S. Court of Appeals for Veterans Claims held, under similar facts, that it was error for VA to conclude that the Veteran did not intend to appeal an issue when the referenced box was checked, simply because the Veteran did not specifically reference the issue.  Instead, the Board was required to take steps to clarify the ambiguity.  Id. At 15-17.  In the instant case, the Board will resolve the ambiguity in favor of preserving the Veteran's appeal as to the hypertension matter.  If the Veteran does not desire appellate review of that issue, he is free to withdraw the claim.

The records shows that the Veteran did not initiate an appeal of a December 2004 rating action which denied service connection for psychiatric disability.  The Board points out, however, that the Veteran had previously perfected an appeal of that matter when he sought service connection for residuals of a right testicle removal; the psychiatric disorder matter apparently was not thereafter returned to the Board for disposition until now.  Accordingly, the matter of service connection for psychiatric disability has not been the subject of a final RO or Board decision.

The Veteran testified at a Board hearing in October 2012.  Unfortunately,  a transcript could not be made of the testimony.  The Veteran was advised of this later in October 2012 and offered the opportunity to attend another Board hearing.  In November 2012, he declined the opportunity, and requested that the Board proceed with his appeal.

In a January 2012 rating decision, the RO granted service connection for a scar associated with the removal in service of the Veteran's right testicle; this resolved the Veteran's appeal of that particular issue.  In February 2012, the Veteran submitted a VA Form 9 on which he referenced the scar associated with the right orchiectomy, and also referred to an effective date.  It is unclear whether the Veteran intended the VA Form 9 to constitute a notice of disagreement as to the initial rating or effective date assigned the scar in the January 2012 rating decision.  The Board refers this matter to the RO for clarification from the Veteran, and should take appropriate action based on any response received.

In an October 2009 statement, the Veteran indicated that a decision by VA with respect to the rating assigned the residuals of his right orchiectomy contained clear and unmistakable error.  He did not identify the particular decision he intended to challenge.  If the Veteran intends to allege that clear and unmistakable error exists in a rating decision, he should contact the RO and identify the rating action challenged and the basis for his challenge.  If the Veteran intends to allege that clear and unmistakable error exists in a Board decision, he should follow the procedure outlined in 38 C.F.R. § 20.1404 (2013).

The issues of service connection for sterility and for psychiatric disability are addressed in the remand portion of the decision below and are REMANDED to the AOJ.






FINDING OF FACT

The Veteran has erectile dysfunction that was caused by his service-connected right orchiectomy.  


CONCLUSION OF LAW

Erectile dysfunction was proximately caused by service-connected disability.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. §§ 5103 and 5103A, VA has certain duties to notify and assist a claimant in connection with a claim.  Given the disposition of the case below, the Board finds that a discussion of VA's fulfillment of those duties is not required, and that any notice or assistance deficiencies are moot.  The Board notes that the Veteran was advised in May 2009 of how initial ratings and effective dates are assigned in the event of a successful claim seeking service connection.

The Veteran contends that he has erectile dysfunction as a result of his service-connected right orchiectomy.  He notes that he first developed impotence around 1982, shortly after service, and that he has remained impotent since that time.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.

The service treatment records are silent for any reference to complaints or findings of erectile dysfunction.  Those records do document that the Veteran underwent a right orchiectomy following the discovery of an undescended right testicle.

Turning first to the presence of erectile dysfunction, in 1997 the Veteran informed VA that he felt the residuals of the right orchiectomy included erectile dysfunction.  A private treatment record dated in August 2011 documents an Axis III diagnosis of impotence.

Turning to the etiology of the erectile dysfunction, the record shows that the Veteran was afforded two pertinent VA fee basis examinations, the first in October 2003, and the second in April 2009.  

The October 2003 examiner, after noting the onset of erectile dysfunction in 1984, concluded that it "was more likely than not" that the Veteran's erectile dysfunction was "not related" to the right orchiectomy.  In explanation, the examiner noted that the Veteran had normal male characteristics that reflected normal testicular function and the presence of testosterone.

The April 2009 examiner, after noting the onset of erectile dysfunction in 1982, concluded that the right orchiectomy had resulted in the residual impairment of impotence.

The Board finds that the evidence on file sufficiently establishes the presence of erectile dysfunction in the Veteran.  In addition to the Veteran's own report of impotence and the August 2011 diagnosis, the April 2009 examiner clearly concluded that the Veteran has erectile dysfunction.

As to the etiology of the erectile dysfunction, the service records are silent for any reference to the disorder, and the Veteran himself reports the onset as after service.  Service connection on a direct basis consequently is not warranted.

As to service connection on a secondary basis, the only medical opinions on file are the opinions of the October 2003 and April 2009 examiners.  The October 2003 examiner, although offering a rationale for his opinion that the impotence was not related to the right orchiectomy, relied apparently on clinical indicators of the presence of testosterone.  It is far from clear, however, whether the presence or absence of testosterone is relevant to the Veteran's particular erectile dysfunction.  Moreover, the examiner did not bother to support his clinical observations with the relatively easy expedient of obtaining laboratory findings addressing the Veteran's testosterone level, despite apparently having no problem in obtaining laboratory findings at the time for other aspects of the Veteran's blood chemistry.

On the other hand, the April 2009 examiner, although concluding that the erectile dysfunction was related to the orchiectomy, did not offer a rationale against which the Board can evaluate the probative value of the opinion.

In short, both opinions are problematic, and the Board is unable to afford greater evidentiary value to one over the other.  The Board consequently finds that the evidence is in equipoise as to whether the service-connected right orchiectomy caused the Veteran's erectile dysfunction.  As the evidence in favor of the claim is in equipoise with that against the claim, the Board finds that the benefit-of-the-doubt rule is for application, and that service connection for erectile dysfunction is warranted.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction is granted.


REMAND

The Veteran contends that he is sterile as a result of his right orchiectomy.  The Board points out that he is already in receipt of special monthly compensation for the anatomical loss of his right testicle.  

Inasmuch as the Veteran still has his left testicle, the claim for sterility necessary involves the question of whether the left testicle still retains procreative functioning, and, if not, whether the loss of creative use of the left testicle is etiologically related to service or to service-connected disability.  The Board notes that the Veteran did not initiate an appeal of an August 2012 rating decision denying service connection for non-functioning left testicle.  Nevertheless, for the purpose of service connection for sterility, the matter of whether the left testicle is functioning, and whether any sterility resulting from a non-functioning left testicle is service-connected is before the Board.

The service treatment records do not reference any complaints or abnormal findings regarding the left testicle.  Moreover, although the Veteran contends that the left testicle must be non-functioning because he never fathered children during his marriage from 1983 to 1989, he also reports having become incapable of vaginal penetration with ejaculation in 1982.  Consequently, his lay observations are not persuasive concerning whether the left testicle is in fact functioning.

At his October 2003 VA fee basis examination, the examiner did not address whether the Veteran was sterile, but did note the presence of a left varicocele.  Thereafter, the Veteran submitted an article indicating that a varicocele can be associated with sterility; the article did not state that varicoceles are always associated with sterility.

Under the circumstances, the Board finds that another VA examination is necessary in order to determine whether the Veteran is sterile, and if so, whether such sterility is due to service or to service-connected disability.

As to psychiatric disability, the Veteran contends that he has a psychiatric disorder secondary to his right orchiectomy.  Post-service records document diagnoses including major depressive disorder and manic disorder.  None of the records address any relationship of psychiatric disability to the service-connected removal of the Veteran's right testicle.  Notably, the Veteran has not been afforded a VA examination in connection with the claim.  Under the circumstances, the Board finds that such an examination is necessary.

Turning to the claim seeking a higher initial rating for hypertension, the Board notes that additional pertinent evidence regarding hypertension has been added to the record since the statement of the case issued in August 2009.  In addition, this evidence reasonably suggest that another examination is necessary to determine the current severity of the disorder, as the last examination was in July 2009.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all healthcare providers, VA and private, who may possess additional records pertinent to the remaining claims on appeal.  The RO/AMC should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any psychiatric disorder.  The examiner should be provided the claims file for review in connection with the examination.  All necessary studies should be performed.

With respect to each psychiatric disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that such psychiatric disorder was caused or chronically worsened (i.e., aggravated) by the Veteran's service-connected residuals of a right orchiectomy.  The examiner should also provide an opinion as to whether it is at least as likely as not that any psychiatric disorder is etiologically related to the Veteran's period of service.  The rationale for all opinions offered should be provided by the examiner.

3.  The Veteran should also be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any sterility.  The examiner should be provided the claims file for review in connection with the examination.  All indicated studies should be performed.

The examiner is requested to provide an opinion as to whether the Veteran is sterile as a result of any impairment of left testicle function, to include from any varicocele.  If the examiner concludes that the Veteran is sterile as a result of left testicle impairment, the examiner should provide an opinion as to whether such sterility was caused or chronically worsened (i.e., aggravated) by the Veteran's service-connected residuals of a right orchiectomy.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's sterility from any left testicular impairment is etiologically related to service.  The rationale for all opinions offered should be provided by the examiner.

4.  The Veteran should be afforded a VA cardiovascular examination by an examiner with appropriate expertise to determine the nature and severity of the Veteran's service-connected hypertension.  All indicated studies should be performed, and all findings should be reported in detail.  The claims folder should be made available to the examiner for review in connection with the examination.

5.  Thereafter, the RO/AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted in full the RO/AMC must issue a supplemental statement of the case, which for the hypertension matter should include consideration of all evidence added to the record since the August 2010 supplemental statement of the case, and provide the Veteran an opportunity to respond.

After the Veteran has been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


